Exhibit 10.1




FORM OF
DEFERRED STOCK UNIT AWARD AGREEMENT
PURSUANT TO THE
VEREIT, INC.
EQUITY PLAN
THIS AGREEMENT (the “Agreement”) is made as of ___________, by and between
VEREIT, Inc., a Maryland corporation with its principal office at 2325 E.
Camelback Road, Phoenix, Arizona 85016 (the “Company”), and ___________ (the
“Participant”).


WHEREAS, the Board of Directors of the Company (the “Board”) adopted the VEREIT,
Inc. Equity Plan (approved by the Board on September 6, 2011) (as such plan may
be amended from time to time, the “Plan”);


WHEREAS, the Plan provides that the Company, through the Compensation Committee
of the Board, has the ability to grant awards of deferred stock units to
directors, officers and employees of the Company, among certain others; and
WHEREAS, subject to the terms and conditions of this Agreement and the Plan, the
Board has determined that the Participant, as a director of the Company, shall
be awarded DSUs (defined below) in the amount set forth below.
NOW, THEREFORE, the Company and the Participant agree as follows:
1. Award of DSUs. Subject to the terms, conditions and restrictions of the Plan
and this Agreement, the Company hereby awards to the Participant ______ deferred
stock units (the “DSUs”) on the date hereof (the “Grant Date”). Subject to the
terms of this Agreement, each DSU represents the right to receive one share of
Common Stock of the Company, par value $0.01 (“Common Stock”). The Participant
shall have no rights as a stockholder of the Company with respect to the shares
of Common Stock subject to the DSUs until such time as the shares of Common
Stock have been issued and delivered to the Participant in accordance with
Section 5 of this Agreement. Any fractional amounts shall be rounded to the
nearest whole share.
2. Vesting. The DSUs are fully vested on the Grant Date.
3. Dividend Equivalents. Prior to the Settlement Date, whenever the Company
shall pay any dividend or distribution with respect to its Common Stock, the
Company shall make a cash payment to the Participant in an amount equal to the
per share dividend or distribution paid by the Company multiplied by the number
of DSUs granted pursuant to this Agreement, as adjusted pursuant to the
corporate reorganization provision of Section 5(b) of the Plan.
4. Settlement. On the earlier of the Participant’s Separation from Service (as
defined in the Plan), death or the third anniversary of the Grant Date (the
“Settlement Date”), the Company shall deliver to the Participant a number of
shares of Common Stock equal to the number of





--------------------------------------------------------------------------------

Exhibit 10.1




DSUs granted pursuant to this Agreement, as adjusted pursuant to the corporate
reorganization provisions of Section 5(b) of the Plan.
5. Taxes. If applicable, no later than on the Settlement Date, (a) the
Participant shall pay to the Company, or make arrangements satisfactory to the
Company regarding payment of, the minimum statutory amount to satisfy any
Federal, state or local income, employment, payroll or other taxes or
obligations of any kind required by law to be withheld in respect of the DSUs
vesting on the applicable Vesting Date and (b) if requested by the Participant
by prior written instruction, the Company shall satisfy such liability by
deducting from any settlement of shares of Common Stock and/or cash otherwise
due to the Participant on the Settlement Date a number of shares of Common Stock
and cash having an aggregate value equal to the minimum statutory amount of such
taxes or obligations required by law to be withheld in respect of the DSUs.
6. No Obligation to Continue Service. Neither the execution of this Agreement
nor the issuance of the DSUs hereunder constitutes an agreement by the Company
or any of its affiliates to continue the Participant’s service during the
entire, or any portion of, the term of this Agreement, including but not limited
to any period during which any DSUs are outstanding.
7. Miscellaneous.
(a) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, personal legal representatives, successors,
trustees, administrators, distributees, devisees and legatees. The Company may
assign to, and require, any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree in writing to perform
this Agreement. Notwithstanding the foregoing, the Participant may not assign
this Agreement or any of the Participant’s rights, interests or obligations
hereunder.
(b) This award of DSUs shall not affect in any way the right or power of the
Board or stockholders of the Company to make or authorize an adjustment,
recapitalization or other change in the capital structure or the business of the
Company, any merger or consolidation of the Company or subsidiaries, any issue
of bonds, debentures, preferred or prior preference stock ahead of or affecting
the DSUs, the dissolution or liquidation of the Company, any sale or transfer of
all or part of its assets or business or any other corporate act or proceeding.
The Board may make equitable adjustments to the DSUs pursuant to Section 5(b) of
the Plan in the event that it determines that any corporate reorganization or
similar event as described therein has affected the Common Stock.
(c) No modification or waiver of any of the provisions of this Agreement shall
be effective unless in writing and signed by the party against whom it is sought
to be enforced.
(d) This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.
(e) The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall





--------------------------------------------------------------------------------

Exhibit 10.1




not be construed as a waiver of any continuing or succeeding breach of such
provision, a waiver of the provision itself, or a waiver of any right under this
Agreement.
(f) The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.
(g) All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to VEREIT, Inc. at 2325 E. Camelback
Road, Phoenix, AZ 85016, Attn: Chief Financial Officer.
(h) This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Maryland without reference to rules relating to conflicts of law.
8. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted thereunder and as may be in effect from
time to time. The Plan is incorporated herein by reference. A copy of the Plan
has been delivered to the Participant. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. Unless otherwise indicated, any capitalized term used but not
defined herein shall have the meaning ascribed to such term in the Plan. This
Agreement contains the entire understanding of the parties with respect to the
subject matter hereof (other than any other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the Company
and the Participant. Notwithstanding the foregoing, Section 8 (entitled “Excise
Tax”) of the Plan shall not be applicable to the Participant with respect to the
DSUs under this Agreement.
9. Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, the Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, without limitation, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered by the Company.
Electronic delivery may be via an electronic mail system or by reference to a
location on the Company’s intranet to which the Participant has access. The
Participant consents to any and all procedures the Company has established or
may establish for an electronic signature system for delivery and acceptance of
any such documents that the Company may be required to deliver, and agrees that
his or her electronic signature is the same as, and shall have the same force
and effect as, his or her manual signature.
[signature page(s) follow]





--------------------------------------------------------------------------------

Exhibit 10.1






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


VEREIT, INC.




By: __________________________________________
Name:     
Title:    








Participant




_______________________________





